33 So. 3d 176 (2010)
In re Tyffanie A. VIAL.
No. 2010-B-0598.
Supreme Court of Louisiana.
April 16, 2010.

ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.[*]
The Office of Disciplinary Counsel ("ODC") commenced an investigation into allegations that respondent notarized an act of sale although she was not present when the parties signed the document, signed as a witness to the accompanying mortgage document, and then filed the document into the public record. Prior to the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted, and that Tyffanie A. Vial, Louisiana Bar Roll number 27125, be and she hereby is publicly reprimanded.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court's judgment until paid.
NOTES
[*]  Chief Justice Kimball not participating in the opinion.